Citation Nr: 0927106	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder. 
2.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
February 1986.   

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a heart disorder, claimed as heart flutters 
and a heart attack.

2.  The February 2004 rating decision is the last final 
decision regarding the Veteran's cardiovascular disorder on 
any basis.  

3.  The evidence added to the record since February 2004, 
when viewed by itself or in the context of the entire record, 
relates to unestablished facts that are necessary to 
substantiate the claim for service connection for a 
cardiovascular disorder.

4.  A cardiovascular disorder was not shown at the time of 
induction, and the Veteran is entitled to the presumption of 
soundness.

5.  A chronic cardiovascular disorder was not manifest in 
service or for many years following active duty separation; 
associated pathology was not identified until 1995; the 
currently-diagnosed coronary artery disease is unrelated to 
service.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to February 2004 is new 
and material and the requirements to reopen a claim of 
entitlement to service connection for a cardiovascular 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2008).

2.  A cardiovascular disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for 
a cardiovascular disorder.  At the hearing before the Board, 
he maintained the disorder resulted from a misdiagnosis of 
asthma and an unhealthy diet in service.  Historically, he 
filed a claim for service connection for a cardiovascular 
disorder in June 2003.  

In February 2004, the RO denied the claim on the merits due 
to no medical nexus.  The Veteran did not appeal the 
decision.  In December 2006, he filed another claim for 
coronary artery disease.  The RO denied his claim for lack of 
new and material evidence in April 2007.  He filed a notice 
of disagreement in July 2007.  Based on this procedural 
history, the issue for consideration is whether new and 
material evidence has been received to reopen the claim for 
service connection for a cardiovascular disorder. 



New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the abandonment of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the initial February 
2004 decision included service treatment records reflecting 
treatment for chest pain and difficulty breathing, VA 
treatment records, a September 1991 VA examination reflecting 
no complaints of heart trouble, chest pain or difficulty 
breathing, and the Veteran's report to the RO of heart 
problems since service.

The evidence added to the record since the February 2004 
decision consists of VA treatment records, private treatment 
records, a letter from the Veteran's private physician, and 
the Veteran's sworn testimony at both a DRO hearing and BVA 
hearing.  As the information listed above had not previously 
been submitted to agency decision-makers and is not 
cumulative or redundant of other evidence of record, the 
evidence is new under 38 C.F.R. § 3.156(a).  

Next, the private treatment records reflected diagnosis of, 
and treatment for, coronary artery disease, indicating a 
possible causal connection between the cardiovascular 
disorder and active duty service, which was not shown at the 
time of the decision.  Therefore, the new evidence relates to 
unestablished facts necessary to substantiate the claim, that 
of a cardiovascular disorder and of a possible causal 
connection to service.  As such, it is found to be material.  

Accordingly, as the evidence is both new and material, the 
claim is reopened.  Having found that the claim should be 
reopened, the Board will now consider whether the Veteran is 
entitled to service connection on a direct basis for his 
cardiovascular disorder. 

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

For purposes of establishing service connection under 
38 U.S.C.A. § 1131, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (2002); 38 C.F.R. § 3.304(b) (2008).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for a cardiovascular disorder, manifested 
by symptoms of chest pain and shortness of breath.  

As an initial matter, although the Veteran's February 1977 
Report of Medical History indicated that he suffered from 
chest pain prior to service, no medical evidence was 
submitted to substantiate a pre-service cardiovascular 
disorder.  Therefore, he is presumed to have entered service 
in sound condition and free from injury or disease of the 
cardiovascular system.  

Next, service treatment records do not indicate 
manifestations of a chronic cardiovascular disorder in 
service.  Specifically, the Veteran was treated on several 
occasions for shortness of breath, chest pain, and/or 
asthmatic bronchitis, among other things.  In October 1977, 
April 1978,  and June 1979, physical examinations reflected a 
normal clinical evaluation of his heart but his lungs 
revealed wheezing or rales.  In a November 1981 examination, 
his heart was again noted as normal.  

In May 1982, he had difficulty running and was assessed as 
asthmatic or having a pulmonary disorder.  In September 1983, 
he complained of difficulty running and related his history 
of asthma.  The Veteran reported that he smoked one-half pack 
of cigarettes per day and had suffered exercise-related 
pleuritic type chest pain since having pneumonia in boot camp 
in 1977.  Upon physical examination, his heart was at a 
regular rate and rhythm with normal first and second heart 
sounds and no murmur. 
	
	There is no further mention of treatment for chest pain or 
shortness of breath or any symptoms reasonably related to a 
cardiovascular disorder in the service treatment records for 
the remaining three years before he was discharged in 
February 1986.  Therefore, service records do not show a 
chronic cardiovascular disorder at the time of discharge.
	
Next, post-service evidence does not reflect cardiac symptoms 
for many years after service discharge.  Specifically, the 
Veteran's first complaint of cardiovascular symptomatology 
was in 1995.  At that time, he was hospitalized for chest 
discomfort.  A cardiac catheterization showed coronary artery 
disease and he underwent an angioplasty.  While current a 
cardiovascular disorder is shown, the evidence does not show 
complaints of, treatment for, or a diagnosis reasonably 
attributed to the cardiac system for more than 10 years after 
discharge.
	
	In addition to the absence of documented post-service 
symptomatology related to a cardiovascular disorder for many 
years after discharge, the evidence includes the Veteran's 
statements and sworn testimony asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to his cardiovascular disorder (feeling cloudiness in his 
chest or feeling like a truck parked on his chest) after he 
was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  First, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1986) and initial reported symptoms 
related to a cardiovascular disorder in approximately 1995 
(nearly a decade).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	Further, the Board finds that the Veteran's reported history 
of continued cardiovascular symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to a cardiovascular disorder for nearly a 
decade following active service.  In addition, he filed 
multiple claims in the years after discharge but not for a 
heart disorder until 2004, many years after separation.
	
	Additionally, when the Veteran sought to establish medical 
care for coronary artery disease in January 1995, he did not 
report that his cardiovascular symptomatology was related to 
an in-service problem or that it was of longstanding 
duration.  In fact, at the time of the initial treatment, he 
related a family history of heart disease but denied any 
prior problems related to cardiovascular disease.  His 
silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the lengthy period of 
time between service and his first episode of cardiovascular 
symptomatology, and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's cardiovascular disorder to active duty, despite his 
contentions to the contrary.  
	
	Specifically, no health care provider has established a 
causal relationship between active duty and the Veteran's 
heart disease.  Additionally, when he was treated in January 
1995, a private physician suggested that the Veteran's risk 
factors for heart disease included his smoking one pack of 
cigarettes per day, high cholesterol, and a family history of 
heart disease. 
	
	In support of his claim, the Veteran submitted a statement 
from his VA cardiologist addressing the etiology of his 
cardiovascular disease.  The cardiologist dated the onset of 
coronary artery disease to 1995 and reflected that the 
Veteran reported chest discomfort since the age of 17.  He 
indicated that, "[a]lthough studies have shown that the 
early stages of coronary artery disease can begin in 
adolescence, to determine this on an individual basis is 
fraught with difficulty and nearly impossible in a 
retrospective manner."  The physician acknowledged that it 
was possible that the Veteran had early coronary artery 
disease at age 17 but that "many etiologies that are non-
cardiac can cause chest pain, especially in the adolescent 
and young adult population." 
	
Even considering this statement in a light most favorable to 
the Veteran, it does not support his claim for service 
connection.  By the cardiologist's own admission, it would be 
impossible to determine at this stage whether the Veteran had 
coronary artery disease as a teenager.  Further, he 
acknowledged that there were many other possible causes of 
chest pain in young adults.  

The cardiologist's conclusion that it was possible that the 
Veteran could have had early coronary artery disease at age 
17 constitutes mere speculation as to the etiology of the 
cardiovascular disorder.  Unfortunately, the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).  Statements from physicians which 
are inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of service.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Therefore, the Board assigned this 
evidence little probative value on the issue of medical 
nexus.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, a cardiovascular disorder is 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such 
competent evidence has been provided by the medical personnel 
who have examined him during the current appeal and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 
Vet. App. at 25.  
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the claim 
is being reopened and no further notice is needed under Kent.  

With respect to the duty to notify on the merits of the 
claim, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained VA treatment records and associated 
private treatment records with the file.  Further, he was 
provided an opportunity to set forth his contentions during a 
hearing before the undersigned Veterans Law Judge.  The Board 
also notes that although the Veteran requested a remand for 
an examination, he has twice been scheduled but failed to 
report.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a cardiovascular disorder is granted.  The 
appeal is granted to this extent.

Service connection for a cardiovascular disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


